Title: From George Washington to Charles Cornwallis, 27 October 1781
From: Washington, George
To: Cornwallis, Charles


                  
                     My Lord,
                     Camp near York 27 Octr 1781
                  
                  In answer to your Lordship’s letter of this date, I can only express my surprize that any of your Officers object to a clause which is essential to every parole—and repeat, that however inclined I am to comply with your Lordships wishes, I find myself in the impossibility of doing so on the present occasion.
                  I request therefore that your Lordship will be pleased to communicate my final determination to the Gentlemen who have made difficulties on the subject—and exhort them to sign the form of parole which has been already adopted if they are desirous of going to New York and Europe.  I have the honor to be Yr Lordships Most Obedt Hble Servt
                  
                     Go: Washington
                     
                  
               